                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF FLORIDA
                                 GAINESVILLE DIVISION

DARRELL VERNARD SIRMANS,

           Plaintiff,

v.                                                            Case No. 1:19cv85-MW/GRJ

STATE OF FLORIDA,

      Defendant.
___________________________/

                                ORDER ACCEPTING AND ADOPTING
                                 REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 4. Upon consideration, no objections having been filed by the

parties, 1

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Leave to proceed as a pauper, ECF No. 2, is DENIED. This

case is DISMISSED without prejudice as malicious abuse of the judicial process pursuant to 28

U.S.C. § 1915A(b). The Clerk shall close the file.

          SO ORDERED on May 30, 2019.


                                                     s/ MARK E. WALKER
                                                     Chief United States District Judge




1
    Defendant has been released from custody as evidenced by returned mail. ECF No. 5.
